Citation Nr: 1136866	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-03 265	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected bilateral pes planus.

3.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected left knee disorder.

4.  The propriety of the reduction of the Veteran's rating for a right elbow disorder from 20 percent to 10 percent, effective July 1, 2010.  

(The issues of entitlement to service connection for a right hand disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and from January 1990 to September 1991.  In addition, the Veteran has unverified service in a Reserve unit.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2006, May 2008, February 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Decatur, Georgia, that denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for hypertension, entitlement to a rating in excess of 20 percent for his service-connected bilateral pes planus and entitlement to a rating in excess of 30 percent for his service-connected left knee disorder.  In addition, the Veteran has asserted that the April 2010 reduction of his rating for a right elbow disorder from 20 percent to 10 percent, effective from July 1, 2010, was improper.  The Board finds that additional development is necessary with respect to these claims.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

In the Veteran's January 2007 Substantive Appeal (VA Form 9) regarding his service-connected bilateral pes planus the Veteran indicated that he did not desire a hearing before the Board of Veterans' Appeals.  However, in a Substantive Appeal from May 2009, wherein the Veteran reiterated his appeal on that issue, he checked off a box indicating that he did want a hearing before a member of the Board at the RO (Travel Board hearing).  The Veteran also indicated that he wanted a hearing before a member of the Board at the RO in a May 2009 Substantive Appeal on his claim of entitlement to service connection for hypertension and in a September 2010 Substantive Appeal on the issues of entitlement to a rating in excess of 30 percent for his service-connected left knee disorder and the propriety of the rating reduction pertaining to his service-connected right elbow disorder.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearing before the Board).  Since the RO schedules travel board hearings, a remand of this matter to the RO is warranted.  

Therefore, in order to ensure that the Veteran received his due process rights, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the VA Medical Centers in Savannah, Georgia, and Charleston, South Carolina, for any time after September 2010 and contact the Veteran to inquire whether he has undergone any other treatment for the conditions at issue in this remand since May 2010.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for a hearing for a Veterans Law Judge (VLJ) at the Regional Office pursuant to his May 2009 and September 2010 requests.  The RO should notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  If the Veteran no longer desires the requested hearing a signed writing to that effect must be placed in the claims file. 

3.  Thereafter, the case should be returned to the Board in accordance with appropriate procedures.  No action is required of the Veteran or his representative until further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


